Citation Nr: 9908180	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  95-09 246 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for service connection 
for a right hip disorder as secondary to the service-
connected residuals of a left hip injury.

2.  Entitlement to service connection for a skin rash as a 
residual of exposure to Agent Orange.

3.  Entitlement to service connection for headaches with 
memory loss.

4.  Entitlement to service connection for a bilateral hearing 
loss disability.

5.  Entitlement to an increased evaluation for residuals of a 
left hip injury, currently evaluated as 30 percent disabling.

6.  Entitlement to an effective date prior to March 8, 1989 
for the award of service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service form February 1962 to January 
1964 and from March 1964 to January 1971.

These issues come to the Board of Veterans' Appeals (Board) 
on appeal from an February 1995 rating decision by the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, increased the 
veteran's evaluation for service connected PTSD from 30 
percent to 100 percent effective June 1994, denied service 
connection for skin rash, hearing loss, headaches with memory 
loss, and degenerative joint disease of the hips bilaterally 
and denied an increased evaluation for status post left hip 
injury, currently evaluated as 20 percent disabling.  

In an April 1995 statement, the veteran contended that he was 
entitled to an earlier effective date for his increased 
evaluation for his PTSD.  The veteran and his representative 
appeared before a hearing officer at a hearing at the RO in 
January 1996, and presented testimony on all the above 
issues.  In an April 1996 rating decision, the RO granted an 
earlier effective date of March 10, 1992 for the veteran's 
100 percent evaluation for PTSD.  All other issues were 
denied.  The RO issued a supplemental statement of the case 
addressing these issues in April 1996.  In April 1996, the 
veteran submitted a substantive appeal to these issues.  The 
veteran and his representative again appeared before a 
hearing officer at a hearing at the RO in November 1996.  In 
a May 1997 rating decision, the RO increased the veteran's 
evaluation for PTSD from 10 percent to 70 percent effective 
from March 8, 1990 to March 10, 1992, and continued the 100 
percent evaluation for PTSD from March 10, 1992.  In the May 
1997 rating decision, the RO also increased the veteran's 
evaluation for residuals of a left hip injury from 
noncompensable to 10 percent effective from January 3, 1991 
to March 1, 1990, and increased the veteran's evaluation for 
residuals of a left hip injury from 10 percent to 30 percent 
effective March 1, 1990.  The RO also granted service 
connection for tinnitus in the May 1997 rating decision.  The 
issues of service connection for right hip disorder, 
degenerative arthritis of the left knee, degenerative 
arthritis of the low back, and a neck disorder which the 
veteran had appealed were deferred.

In an October 1997 rating decision, the RO granted an 
effective date of March 8, 1989 for the veteran's 70 percent 
evaluation for PTSD and continued the veteran's 100 percent 
evaluation for PTSD effective March 10, 1992.

In a February 1998 rating decision, the RO granted service 
connection for degenerative disc disease of the lumbar spine, 
service connection for a left knee disorder, and service 
connection for degenerative disc disease of the cervical 
spine.  The RO denied service connection for a right hip 
disorder as secondary to the veteran's service-connected 
residuals of a left hip injury.  In December 1998, the 
veteran and his representative appeared before a Member of 
the Board at a hearing at the RO.

The veteran raised the issue of service connection for 
degenerative arthritis of both ankles at the January 1996 RO 
hearing.  In a June 1996 statement, the veteran raised the 
issue of service connection for degenerative arthritis of the 
right knee and in an April 1998 letter, raised the issue of 
service connection for his lower extremities.  At the 
December 1998 hearing, the veteran raised the issue of a 30 
percent evaluation for his service-connected residuals of a 
left hip injury effective from January 1971.  It appears that 
the RO has not had an opportunity to act upon these issues.  
All steps required for jurisdiction have not been satisfied.  
Therefore, the issue is referred to the RO for appropriate 
action.  The issues should be addressed in a rating decision.  
The veteran should be informed of any determination by 
separate letter that includes notification of appellate 
rights.


REMAND

The Board notes that at his December 1998 hearing, the 
veteran reported that he receives Social Security 
Administration (SSA) Disability Benefits for his 
disabilities.  Records pertaining to a grant of SSA 
disability benefits are not of record.  Accordingly, a remand 
to obtain all records held by SSA pertaining to the veteran 
is in order.  The duty to assist is particularly applicable 
to records held by agencies of the Federal Government.

Additionally, the veteran also testified that he received 
treatment for PTSD at the Loma Linda, California VA facility 
in the late 1980's.  VA treatment records from Loma Linda 
show treatment in the 1990's.  Records pertaining to PTSD in 
the 1980's are not present in the claims file.  The records 
may be relevant under the provisions of 38 C.F.R. § 3.157 
(1998).

Finally, the veteran reported at the hearing that he had a 
scheduled appointment with his private dermatologist, Dr. 
Hodges, for additional treatment the day following his 
hearing.  Records pertaining to such treatment are not 
present in the claims file.  

The Board finds the issue of entitlement to an earlier 
effective date for a 30 percent disability evaluation for 
residuals of a left hip injury prior to March 1, 1990 to be 
inextricably intertwined with the certified issue of 
entitlement to an increased evaluation for residuals of a 
left hip disorder.  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed.  Therefore, the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain from the SSA a 
copy of the decision awarding disability 
benefits to the veteran, and legible 
copies of the records pertinent to his 
claim for Social Security disability 
benefits, including the medical records 
relied upon concerning that claim.

2.  The RO request that relevant copies 
of VA records, dated prior to 1990, 
pertaining to treatment of PTSD at the 
Loma Linda VA facility be forwarded for 
incorporation in the record. 

3.  The RO should contact the veteran 
and request that he provide 
authorization to obtain copies of his 
private medical records from Dr. Hodges.

4.  The RO should then contact Dr. 
Hodges and request that relevant copies 
of all clinical documentation pertaining 
to treatment of the veteran be submitted 
for incorporation in the record.

5.  In regard to any claim for service 
connection, the veteran is informed that 
there is a duty to submit evidence of a 
well grounded claim.  If he has or can 
obtain such evidence, he must submit it 
to the RO immediately.  (In view of the 
veteran's wartime service, we are 
extending to him every reasonable 
curtesy so that he may cure any defect 
in the record.  In particular, if there 
is evidence, particularly medical 
evidence linking hearing loss, headaches 
with memory loss or a skin disorder to 
service, that evidence must be submitted 
by him to the RO.) 

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  If 
the benefit sought on appeal remains denied, the case should 
be returned after compliance with all requisite appellate 
procedures.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

